996 F.2d 1236
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMERICAN PERMAC, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-1031.
United States Court of Appeals, Federal Circuit.
May 12, 1993.

Before MAYER, RADER, and SCHALL, Circuit Judges.
RADER, Circuit Judge.


1
American Permac, Inc. appeals the judgment of the United States Court of International Trade, No. 88-02-00072, granting summary judgment for the United States.   For the reasons stated in the decision of the United States Court of International Trade, this court affirms that judgment.


2
MAYER, Circuit Judge, dissents.